DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 17 recites “Kg/CuM”, which has been interpreted as “Kg/cubic meter”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4,  6-8 and 12-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 12 recite “W/V”, which renders the claims indefinite. The term is not defined by the claim or the specification.  It is not clear whether it refers to weight per volume, weight or volume,  etc..  If it refers to weight per volume, the unit of the weight or volume is not defined in the claims or the specification,  and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For prior art examination,  the term “W/V” has been interpreted as “by weight or volume”.    
. 
Claim 8 and 12 recite a ratio, however, it is not clear to one of ordinary skill what the ratio is based on, i.e., weight, volume, etc.. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6277189 (Chugh) as evidenced by US 2003/020071A1 (Minke).
Regarding claims 12, 13 and 17   Chugh a structural support member comprises  coal combustion by-product,  cementitious material, foam and water (col.4, line 10-20 and 25-30,  col. 10, line 48-55, col. 11, line 50-60 and   col. 12, line 38-45), wherein the coal combustion ash is present in the amount of 50 to 85 wt%  of the dry mortar mix (col.11, line 5-15 and Table 8),  the  cement material is present in the amount of 20 to 30 wt.%  of the dry mortar mix (col.11, line 15-16) ,  and water is present in an amount of 20 to 60 parts by weight per 100 parts of the mortar mix (col. 11, line 58-62), thus the amount of the coal ash is present in about 31 to 70 wt%  of the combined mixture of water and mortar mix,  the cement material is present in an amount of 12.5  to 25 wt% of the combined mixture of water and mortar mix calculated by the examiner, which overlaps with the claimed amount of coal ash and cement material, respectively; and the ratio of water to cement is about 1:1.5 to 3:1, which abuts the claimed ratio of water to cement . 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include coal ash and cement material  as well as water at the instantly claimed range/ratio since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.;  and it has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Chugh further teaches the density is in the range of from 20 pcf to about 100 pcf (col. 12, line 43-46), i.e., 320Kg/cubic meter to 1600 Kg/cubic meter, which  encompasses the instant claimed density range,  and a prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Chugh does not expressly disclose the amount of the foam, however, Chugh discloses that the amount of the foam(density reducer ) depends on the desired density of the mortar (col. 12),  thus a person of ordinary skill in the art would have been motivated to adjust the amount of the foam to the amount of the instantly claimed in order to obtain a product of the desired density, which overlaps with that of the instant product.
Regarding claim 14,  Chugh teaches that the cement includes Portland cement (col. 9, line 48-53).
 Regarding claim 15, Chugh teaches that the foam comprises a surfactant liquid including Rheocell 15 (col. 10, line 45-46), which is a synthetic foaming agent as evidenced by Minke ([0073], Chart A).
Regarding claim 16,  Chugh teaches the structural member includes a support post  and a beam(col.3, line 1-5 and col.14, line 40-45).

Claims 1-11  are rejected under 35 U.S.C. 103 as being unpatentable over Chugh in view of US Patent 5049196 (Ries) as evidenced by Minke.
Regarding claims 1 and 5,  Chugh teaches a method for preparing a structural support member having coal combustion by-product comprises mixing certain amount and proportions of coal combustion ashes with cementitious material to form a mortar mix (col.4, line 10-20 and 25-30 and col. 10, line 48-55),  incorporating an amount of foam into the mortar mix (col. 12, line 38-45), adding water to the mortar mix (col. 11, line 50-60 and 12, line   40-42),  molding the mortar into a desired shape, and curing the molded mortar into a structural member (col. 12, line 53-58).
Chugh does not expressly teach spraying the foam into the mortar mix.
Ries teaches that a foam can be sprayed into cement mixtures via high pressure jets to avoid localized overwetting  for  a moldable mixture(col.1, line 50-58 and col. 2, line 6-15). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the method of Ries to spray the foam into the mortar mix of Chugh.  The rationale to do so would have been the motivation provided by the teachings of Ries that to do so would predictably produce a moldable mixture (col.1, line 50-58 and col. 2, line 6-15), and further since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a known technique to introduce foam into mortar mixtures. See MPEP 2143 (D).
Regarding claims 2  and 3,  Chugh teaches the coal combustion ash is present in the amount of 50 to 85 wt%  of the dry mortar mix (col.11, line 5-15 and Table 8),  the  cement material is present in the amount of 20 to 30 wt.%  of the dry mortar mix (col.11, line 15-16) ,  and water is present in an amount of 20 to 60 parts by weight per 100 parts of the mortar mix (col. 11, line 58-62), thus the amount of the coal ash is present in about 31 to 70 wt%  of the combined mixture of water and mortar mix, and the cement material is present in an amount of 12.5  to 25 wt% of the combined mixture of 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include coal ash and cement material at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 4,  neither Chugh nor Ries expressly discloses the amount of the foam, however, Chugh teaches that the amount of the foam(density reducer ) depends on the desired density of the mortar (col. 12), and the density is in the range of from 20 pcf to about 100 pcf (col. 12, line 43-46), i.e., 320Kg/cubic meter to 1600 Kg/cubic meter, which  encompasses that of  the instant product in view of instant claim 11.   Thus a person of ordinary skill in the art would have been motivated to adjust the amount of the foam to the amount of the instantly claimed in order to obtain a product of the desired  density.
Regarding claim 6, Chugh teaches that the foam comprises a surfactant liquid including Rheocell 15 (col. 10, line 45-46), which is a synthetic foaming agent  as evidenced by Minke ([0073], Chart A).
Regarding claim 7,  Chugh teaches that the cement includes Portland cement (col. 9, line 48-53).
 Regarding claim 8,  Chugh teaches the water is present in an amount of 20 to 60 parts by weight per 100 parts of the mortar mix (col. 11, line 58-62), thus the ratio of the mortar mix to water is about 1.6:1 to 5:1, which abuts the claimed range. 
prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
 	Regarding claim 9, neither Chugh nor Ries expressly discloses the duration of mixing time, however, a person of ordinary skill in the art would have been motivated to adjust the duration of mixing time in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the time recited in the claims.
	Regarding claims 10 and 11,  Chugh teaches the mold can have various cross sections/shapes depending on the structural member to be formed  (col12, line 60-65 and col.13, line 9-21), and the structural member includes a support post  and a beam(col.3, line 1-5 and col.14, line 40-45).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766